Title: Silence Dogood, No. 13, 24 September 1722
From: Franklin, Benjamin
To: 



To the Author of the New-England Courant.
[No. XIII.
  Sir,

In Persons of a contemplative Disposition, the most indifferent Things provoke the Exercise of the Imagination; and the Satisfactions which often arise to them thereby, are a certain Relief to the Labour of the Mind (when it has been intensely fix’d on more substantial Subjects) as well as to that of the Body.
In one of the late pleasant Moon-light Evenings, I so far indulg’d in my self the Humour of the Town in walking abroad, as to continue from my Lodgings two or three Hours later than usual, and was pleas’d beyond Expectation before my Return. Here I found various Company to observe, and various Discourse to attend to. I met indeed with the common Fate of Listeners, (who hear no good of themselves,) but from a Consciousness of my Innocence, receiv’d it with a Satisfaction beyond what the Love of Flattery and the Daubings of a Parasite could produce. The Company who rally’d me were about Twenty in Number, of both Sexes; and tho’ the Confusion of Tongues (like that of Babel) which always happens among so many impetuous Talkers, render’d their Discourse not so intelligible as I could wish, I learnt thus much, That one of the Females pretended to know me, from some Discourse she had heard at a certain House before the Publication of one of my Letters; adding, That I was a Person of an ill Character, and kept a criminal Correspondence with a Gentleman who assisted me in Writing. One of the Gallants clear’d me of this random Charge, by saying, That tho’ I wrote in the Character of a Woman, he knew me to be a Man; But, continu’d he, he has more need of endeavouring a Reformation in himself, than spending his Wit in satyrizing others.
I had no sooner left this Set of Ramblers, but I met a Crowd of Tarpolins and their Doxies, link’d to each other by the Arms, who ran (by their own Account) after the Rate of Six Knots an Hour, and bent their Course towards the Common. Their eager and amorous Emotions of Body, occasion’d by taking their Mistresses in Tow, they call’d wild Steerage: And as a Pair of them happen’d to trip and come to the Ground, the Company were call’d upon to bring to, for that Jack and Betty were founder’d. But this Fleet were not less comical or irregular in their Progress than a Company of Females I soon after came up with, who, by throwing their Heads to the Right and Left, at every one who pass’d by them, I concluded came out with no other Design than to revive the Spirit of Love in Disappointed Batchelors, and expose themselves to Sale to the first Bidder.
But it would take up too much Room in your Paper to mention all the Occasions of Diversion I met with in this Night’s Ramble. As it grew later, I observed, that many pensive Youths with down Looks and a slow Pace, would be ever now and then crying out on the Cruelty of their Mistresses; others with a more rapid Pace and chearful Air, would be swinging their Canes and clapping their Cheeks, and whispering at certain Intervals, I’m certain I shall have her! This is more than I expected! How charmingly she talks! &c.
Upon the whole I conclude, That our Night-Walkers are a Set of People, who contribute very much to the Health and Satisfaction of those who have been fatigu’d with Business or Study, and occasionally observe their pretty Gestures and Impertinencies. But among Men of Business, the Shoemakers, and other Dealers in Leather, are doubly oblig’d to them, inasmuch as they exceedingly promote the Consumption of their Ware: And I have heard of a Shoemaker, who being ask’d by a noted Rambler, Whether he could tell how long her Shoes would last; very prettily answer’d, That he knew how many Days she might wear them, but not how many Nights; because they were then put to a more violent and irregular Service than when she employ’d her self in the common Affairs of the House. I am, Sir, Your Humble Servant,
Silence Dogood
